



EXHIBIT 10.4 (z)


PERFORMANCE-BASED RESTRICTED STOCK RIGHTS (TSR and ROC)
ISSUED UNDER
AMENDED AND RESTATED
RYDER SYSTEM, INC. 2012 EQUITY AND INCENTIVE COMPENSATION PLAN


2016 TERMS AND CONDITIONS


The following terms and conditions apply to the 2016 performance-based
restricted stock rights (the “PBRSRs”) granted by Ryder System, Inc. (the
“Company”) under the Amended and Restated Ryder System, Inc. 2012 Equity and
Incentive Compensation Plan (the “Plan”), as specified in the Performance-Based
Restricted Stock Right Award Notification (the “Notification”) which references
these terms and conditions. Certain terms of the PBRSRs, including the number of
Shares underlying the PBRSRs, are set forth in the Notification. The
Compensation Committee of the Company’s Board of Directors (the “Committee”)
shall administer the PBRSRs in accordance with the Plan. Capitalized terms used
herein and not defined shall have the meaning ascribed to such terms in the Plan
or in the Notification.


1.
General. Each PBRSR represents the right to receive one Share on a future date
based upon the attainment of certain financial performance goals and continued
employment, on the terms and conditions set forth herein, in the Notification
and in the Plan, the applicable terms, conditions and other provisions of which
are incorporated by reference herein (collectively, the “Award Documents”). A
copy of the Plan and the documents that constitute the “Prospectus” for the Plan
under the Securities Act of 1933 have been made available to the Participant
prior to or along with delivery of the Notification. In the event there is an
express conflict between the provisions of the Plan and those set forth in any
other Award Document, the terms and conditions of the Plan shall govern. It is
intended that the PBRSRs qualify as “performance-based compensation” for
purposes of Section 162(m) of the Code.



The terms and conditions contained herein may be amended by the Committee as
permitted by the Plan; none of the terms and conditions of the PBRSRs may be
amended or waived without the prior approval of the Committee. Any amendment or
waiver not approved by the Committee will be void and have no force or effect.
Any employee or officer of the Company who authorizes any such amendment or
waiver without the prior approval of the Committee will be subject to
disciplinary action up to and including forfeiture of his or her PBRSRs and/or
termination of employment (unless otherwise prohibited by law). All decisions
and determinations made by the Committee relating to the PBRSRs shall be final
and binding on the Participant, his or her beneficiaries and any other person
having or claiming an interest under the Plan.


2.
Financial Performance Goals.



Fifty percent (50%) of the number of PBRSRs subject to an Award as set forth in
the Notification (the “Target PBRSRs”) will accrue based on the Company’s Return
on Capital and fifty percent (50%) of the Target PBRSRs will accrue based on the
Company’s TSR Rank (as defined in this Section 2, in each case as further
described herein).


Return on Capital


With respect to each ROC Performance Period, the Company’s ROC, as finally
determined by the Committee pursuant to this Section 2, will be measured
annually against a Maximum ROC, Target ROC and Threshold ROC, and the right to
one-third of the ROC PBRSR Award will accrue for each ROC Performance Period
(referred to as the ROC Accrued PBRSR for the ROC Performance Period), based on
the following schedule:









--------------------------------------------------------------------------------





Company’s ROC
ROC Accrual Percentage
Maximum ROC
125%
Target ROC
100%
Threshold ROC
25%
Below Threshold ROC
0%



For purposes of the schedule above, by March 31 of each ROC Performance Period,
the Committee will determine the Maximum ROC, Target ROC and Threshold ROC for
such ROC Performance Period. If the Company’s ROC falls between the measuring
points on the foregoing schedule, the ROC Accrual Percentage for such ROC
Performance Period will be determined proportionally between the measuring
points. Any fractional PBRSR resulting from the vesting of the PBRSRs shall be
rounded down to the nearest whole number.


As soon as practicable after the end of the applicable ROC Performance Period,
the Committee will determine the attainment of the applicable performance goals,
to the extent applicable, in accordance with generally accepted accounting
principles (“GAAP”), provided that the Committee may exclude or include certain
items from actual results in determining performance including (i) changes in
accounting principle, standard or policy; (ii) changes in law or regulation;
(iii) asset impairments; (iv) restructuring charges; (v) discontinued
operations; and (vi) non-operational or non-recurring items, in each case, other
than those included in the Target ROC for the relevant ROC Performance Period,
consistent with the requirements of “performance-based compensation” under
Section 162(m) of the Code, as applicable.


TSR Rank


At the end of each TSR Performance Period, the Company TSR and the Total
Shareholder Return of the companies included in the Comparator Group for that
TSR Performance Period will be ranked from highest to lowest, with the Company’s
rank being defined as the “Company’s TSR Rank”. The right to one-third of the
TSR PBRSR Award will accrue for each TSR Performance Period (referred to as the
TSR Accrued PBRSR for the TSR Performance Period), based on the following
schedule:


Company’s TSR Rank
TSR Accrual Percentage
1 - 9
125%
10
 120%
11
 115%
12
 110%
13
 105%
14
 100%
15
 90%
16
 80%
17
 70%
18
 60%
19
 50%
20
40%
21
30%
22 - 27
0%



If any company in the Comparator Group does not have a stock price that is
quoted on a national securities exchange during the last ten (10) trading days
of the applicable TSR Performance Period, such company will be deleted from the
Comparator Group effective at the beginning of such TSR Performance Period.
Notwithstanding the foregoing, if any company(ies) in the Comparator Group file
for bankruptcy, become





--------------------------------------------------------------------------------





insolvent or dissolve prior to the end of the applicable TSR Performance Period,
such company(ies) will be deemed to be ranked last among all companies in the
Comparator Group. If the number of companies in the Comparator Group changes,
the Committee will, if deemed necessary, adjust the TSR Accrual Percentages
forth above, consistent with the methodology used to determine the TSR Accrual
Percentages set forth above.


Any fractional PBRSR resulting from the vesting of the PBRSRs shall be rounded
down to the nearest whole number.


3.
Delivery of Shares. Provided that the Participant remained continuously employed
through the end of the Three-Year Performance Period (but subject to Sections 4
and 5 below), the number of Shares equal to the number of Accrued PBRSRs, net of
the number of Shares necessary to satisfy applicable withholding taxes, will be
transferred to an account held in the name of the Participant by the Company’s
independent stock plan administrator and the Participant will receive notice of
such transfer together with all relevant account details. Such transfer will
occur as soon as practicable after the Committee has determined the Company’s
ROC Accrual Percentage for the Third ROC Performance Period and the Company’s
TSR Accrual Percentage for the Third TSR Performance Period, provided that in no
event shall the transfer be made after March 15, 2019.



4.
Termination of the PBRSRs; Forfeiture. The PBRSRs will be cancelled upon the
termination of the Participant’s employment with the Company and its
Subsidiaries as described below.



(a)
Resignation by the Participant or Termination by the Company or a Subsidiary:
Except as provided in subsection (b) or Section 5 below, upon any termination of
a Participant’s employment with the Company and its Subsidiaries prior to the
end of the Three-Year Performance Period, all outstanding PBRSRs, whether or not
accrued, will be forfeited and the Participant will not have any right to
delivery of Shares. In addition, even if a Participant remains employed through
the end of the Three-Year Performance Period, if the Participant’s employment is
subsequently terminated by the Company or a Subsidiary for Cause, the right to
any undelivered Shares shall be forfeited, and the Company shall have the right
to reclaim and receive from the Participant any Shares delivered to the
Participant pursuant to Section 3 within the one year period before the date of
the Participant’s termination of employment, or to the extent the Participant
has transferred such Shares, the equivalent after-tax value thereof (as of the
date the Shares were transferred by the Participant) in cash.



(b)
Termination by reason of Death, Disability or Retirement: Except as otherwise
provided in Section 5 below, if a Participant’s employment terminates due to
death, Disability or Retirement prior to the end of the Three-Year Performance
Period, the Participant (or his or her Beneficiary, in the event of death) will
be entitled to receive a pro-rata number of Shares that would have been
delivered pursuant to Section 3, had the Participant remained employed through
the end of the Three-Year Performance Period, based on the number of days during
the Three-Year Performance Period that the Participant is considered to be an
active employee as determined by the Company, payable at the time and manner
specified in Section 3 above.



(c)
Proscribed Activity: If, during the Proscribed Period but prior to a Change of
Control, the Participant engages in a Proscribed Activity, then the Company
shall have the right to reclaim and receive from the Participant all Shares
delivered to the Participant pursuant to Section 3 during the one year period
immediately prior to, or at any time following, the date of the Participant’s
termination of employment, or to the extent the Participant has transferred such
Shares, the after-tax equivalent value thereof (as of the date the Shares were
transferred by the Participant) in cash.



5.
Change of Control. Notwithstanding anything contained herein to the contrary, in
the event of a Change of Control during the Three-Year Performance Period,
unless otherwise determined by the Committee prior to the Change of Control,
each Participant shall be entitled to delivery of a number of Shares equal






--------------------------------------------------------------------------------





to the COC Share Amount (as defined below) (such Shares, the COC Shares);
provided that, except as set forth in subsections (c) and (d) below, the
Participant remains actively employed through the last day of the Three-Year
Performance Period. Except as set forth in subsections (c) and (d) below, the
COC Shares shall be delivered at the time and manner specified in Section 3
above.


(a)
Calculation of the COC Share Amount. The COC Share Amount shall be equal to the
sum of (i), (ii), (iii) and (iv) below:



i.
with respect to each completed ROC Performance Period and TSR Performance Period
at the time of the Change of Control, the sum of the ROC Accrued PBRSRs and the
TSR Accrued PBRSRs for the applicable Performance Periods;



ii.
with respect to the ROC Performance Period in which the Change of Control
occurs, the greater of the ROC Accrued PBRSRs for such ROC Performance Period
(measured as though the last day of the applicable ROC Performance Period was
the date immediately preceding the date of the Change of Control) or one-third
of the ROC PBRSR Award;



iii.
with respect to each TSR Performance Period in which the Change of Control
occurs, the greater of the TSR Accrued PBRSRs for such TSR Performance Period
(measured as though the last day of the applicable TSR Performance Period was
the date immediately preceding the date of the Change of Control) or one-third
of the TSR PBRSR Award; and



iv.
with respect to each ROC Performance Period which has not commenced as of the
date of the Change of Control, one-third of the ROC PBRSR Award.



(b)
Form of Payment. The Committee may determine that the COC Shares shall be (i)
converted to and payable in units with respect to shares or other equity
interests of the acquiring company or its parent or (ii) payable in cash based
on the Fair Market Value of the COC Shares as of the Change of Control.



(c)
Termination without Cause or for Good Reason. If the Participant’s employment is
terminated by the Company without Cause or the Participant terminates employment
for Good Reason, prior to the end of the Three-Year Performance Period and upon
or within 24 months following a Change of Control, the COC Shares shall be
delivered in a lump sum within 60 days following the Participant’s employment
termination date, subject to Section 9.17 of the Plan; provided that such Change
of Control constitutes a change “in ownership” or “effective control” or a
change in the “ownership of a substantial portion of the assets” of the Company
under Section 409A of the Code and the rulings and regulations issued thereunder
(any such transaction, a “409A Compliant COC”). In the event that such Change of
Control does not constitute a 409A Compliant COC (any such transaction, a
“Non-409A Compliant COC”), the COC Shares will be delivered to the Participant
at the time and manner specified in Section 3 above.



(d)
Termination due to Death, Disability or Retirement. If a Participant’s
employment terminates due to death, Disability or Retirement prior to the end of
the Three-Year Performance Period and upon or within 24 months following a
Change of Control, the Participant (or his or her Beneficiary, in the event of
death) will be entitled to receive the COC Shares, which shall be delivered in a
lump sum within 60 days following the Participant’s employment termination date,
subject to Section 9.17 of the Plan; provided that, the COC Shares will be
delivered to the Participant at the time and manner specified in Section 3 above
if the Change of Control is a Non-409A Compliant COC. If such termination occurs
more than 24 months following a Change of Control, the COC Payment Amount will
be pro-rated, based on the number of days during the Three-Year Performance
Period that the Participant is considered to be an






--------------------------------------------------------------------------------





active employee, as determined by the Company, and will be paid at the time and
manner specified in Section 3 above.


(e)
Termination Prior to a Change of Control. To the extent (i) a Participant’s
employment was terminated by the Company other than for Cause or Disability
within the 12 months prior to the date on which the Change of Control occurred,
(ii) during such 12 month period the Participant did not engage in a Proscribed
Activity, and (iii) the Committee determines, in its sole and absolute
discretion, that the decision related to such termination was made in
contemplation of the Change of Control, then upon the Change of Control, the
Participant will become entitled to a cash payment equal to the product of: the
Fair Market Value of a Share on the date of the Change of Control and the COC
Share Amount. In the event of a 409A Compliant COC, such cash payment will be
made in a lump sum within 60 days following the date on which the Change of
Control occurs. In the event of a Non-409A Compliant COC, the cash payment will
be paid to the Participant at the time and manner specified in Section 3 above.



6.
Rights as a Shareholder; Dividend Equivalent Rights. The Participant will not
have the rights of a shareholder of the Company with respect to Shares subject
to the PBRSRs until such Shares are actually delivered to the Participant. At
the time Shares are delivered to the Participant pursuant to Section 3 or
Section 5, as applicable, the Company will make a cash payment equal to the
product of (i) the number of Accrued PBRSRs or the COC Share Amount, if
applicable, and (ii) the aggregate dividends paid on a Share during the
Three-Year Performance Period.



7.
U.S. Federal, State and Local Income Taxes. The Participant is solely
responsible for the satisfaction of all taxes that may arise in connection with
the PBRSRs. At the time of taxation, the Company shall have the right to deduct
from other compensation or from amounts payable with respect to the PBRSRs,
including by withholding Shares otherwise issuable upon settlement of the PBRSRs
(as determined by the Company in its sole discretion), an amount equal to the
federal (including FICA), state and local income and payroll taxes and other
amounts as may be required by law to be withheld with respect to the PBRSRs. The
Company intends to satisfy this withholding obligation by reducing the number of
Shares and/or cash to be delivered to the Participant under this Agreement in an
amount sufficient to satisfy the withholding obligations due (based on the Fair
Market Value of the Shares for the related PBRSRs). Notwithstanding the
foregoing, the Company may satisfy any tax obligations it may have in any other
jurisdiction outside of the U.S. in any manner it deems, in its sole and
absolute discretion, to be necessary or appropriate.



8.
Section 409A. The PBRSRs are intended to comply with Section 409A of the Code or
an exemption, and delivery of Shares and other payments pursuant to the PBRSRs
may only be made upon an event and in a manner permitted by Section 409A, to the
extent applicable. The PBRSRs shall be administered consistent with Section 9.17
of the Plan.



9.
Statute of Limitations and Conflicts of Laws. All rights of action by, or on
behalf of the Company or by any shareholder against any past, present, or future
member of the Board of Directors, officer, or employee of the Company arising
out of or in connection with the PBRSRs or the Award Documents, must be brought
within three years from the date of the act or omission in respect of which such
right of action arises. The PBRSRs and the Award Documents shall be governed by
the laws of the State of Florida, without giving effect to principles of
conflict of laws, and construed accordingly.



10.
No Employment Right. Neither the grant of the PBRSRs nor any action taken
hereunder shall be construed as giving any employee or any Participant any right
to be retained in the employ of the Company. The Company is under no obligation
to grant PBRSRs hereunder. Nothing contained in the Award Documents shall limit
or affect in any manner or degree the normal and usual powers of management,
exercised by the officers and the Board of Directors or committees thereof, to
change the duties or the character of employment of any employee of the Company
or to remove the individual from the employment of the Company at any time, all
of which rights and powers are expressly reserved.






--------------------------------------------------------------------------------







11.
No Assignment. A Participant’s rights and interest under the PBRSRs may not be
assigned or transferred, except as otherwise provided herein, and any attempted
assignment or transfer shall be null and void and shall extinguish, in the
Company’s sole discretion, the Company’s obligation under the PBRSRs or the
Award Documents.



12.
Unfunded Plan. Any Shares or other amounts owed under the PBRSRs shall be
unfunded. The Company shall not be required to establish any special or separate
fund, or to make any other segregation of assets, to assure delivery or payment
of any earned amounts.



13.
Recoupment Policy. Any amounts paid under the PBRSRs are considered “incentive
compensation” under the Company’s Recoupment Policy, in effect from time to
time. The PBRSRs and any Shares or cash paid pursuant to the PBRSRs shall be
subject to all applicable clawback or recoupment policies, share trading
policies and other policies that may be implemented by the Company’s Board of
Directors from time to time.



14.
Definitions.



(a)
“Accrued PBRSRs” means the sum of (i) the ROC Accrued PBRSRs for all ROC
Performance Periods and (ii) the TSR Accrued PBRSRs for all TSR Performance
Periods.



(b)
“Company TSR” means the Company’s Total Shareholder Return for a TSR Performance
Period.



(c)
“Company’s Return on Capital” or “Company ROC” means the Company’s tax adjusted
earnings from continuing operations, excluding interest, as a percentage of the
sum of the Company’s average (i) debt, (ii) off-balance sheet debt and (iii)
shareholders’ equity.



(d)
“Comparator Group” means the companies listed on Exhibit A hereto.



(e)
“First ROC Performance Period” means the period from January 1, 2016 through
December 31, 2016.



(f)
“First TSR Performance Period” means the period from January 1, 2016 through
December 31, 2016.



(g)
“Performance Period” means an ROC Performance Period or a TSR Performance
Period, as applicable.



(h)
“Proscribed Activity” means any of the following:



(i)
the Participant’s breach of any written agreement between the Participant and
the Company or any of its Subsidiaries, including any agreement relating to
nondisclosure, noncompetition, nonsolicitation and/or nondisparagement, to the
extent such agreements are enforceable under applicable law;



(ii)
the Participant’s direct or indirect unauthorized use or disclosure of
confidential information or trade secrets of the Company or any Subsidiary,
including, but not limited to, such matters as costs, profits, markets, sales,
products, product lines, key personnel, pricing policies, operational methods,
customers, customer requirements, suppliers, plans for future developments, and
other business affairs and methods and other information not readily available
to the public;



(iii)
the Participant’s direct or indirect engaging or becoming a partner, director,
officer, principal, employee, consultant, investor, creditor or stockholder
in/for any business,






--------------------------------------------------------------------------------





proprietorship, association, firm or corporation not owned or controlled by the
Company or its Subsidiaries which is engaged or proposes to engage in a business
competitive directly or indirectly with the business conducted by the Company or
its Subsidiaries in any geographic area where such business of the Company or
its Subsidiaries is conducted, provided that the Participant’s investment in 1%
or less of the outstanding capital stock of any corporation whose stock is
listed on a national securities exchange shall not be treated as a Proscribed
Activity;


(iv)
the Participant’s direct or indirect, either on the Participant’s own account or
for any person, firm or company, soliciting, interfering with or inducing, or
attempting to induce, any employee of the Company or any of its Subsidiaries to
leave his or her employment or to breach his or her employment agreement;



(v)
the Participant’s direct or indirect taking away, interfering with relations
with, diverting or attempting to divert from the Company or any Subsidiary any
business with any customer of the Company or any Subsidiary, including (A) any
customer that has been solicited or serviced by the Company within one year
prior to the date of termination of Participant’s employment with the Company
and (B) any customer with which the Participant has had contact or association,
or which was under the supervision of Participant, or the identity of which was
learned by the Participant as a result of Participant’s employment with the
Company;



(vi)
following the Participant’s termination of employment, the Participant’s making
of any remarks disparaging the conduct or character of the Company or any of its
Subsidiaries, or their current or former agents, employees, officers, directors,
successors or assigns; or



(vii)
the Participant’s failure to cooperate with the Company or any Subsidiary, for
no additional compensation (other than reimbursement of expenses), in any
litigation or administrative proceedings involving any matters with which the
Participant was involved during the Participant’s employment with the Company or
any Subsidiary.



Notwithstanding the foregoing, nothing in these terms and conditions restricts
or prohibits the Participant from initiating communications directly with,
responding to any inquiries from, providing testimony before, providing
confidential information to, reporting possible violations of law or regulation
to, or from filing a claim or assisting with an investigation directly with, a
self-regulatory authority or a government agency or entity, including the U.S.
Equal Employment Opportunity Commission, the Department of Labor, the National
Labor Relations Board, the Department of Justice, the Securities and Exchange
Commission, Congress, and any agency Inspector General (collectively, the
“Regulators”), or from making other disclosures that are protected under the
whistleblower provisions of state or federal law or regulation. The Participant
does not need the prior authorization of the Company to engage in such
communications with the Regulators, respond to such inquiries from the
Regulators, provide confidential information or documents to the Regulators, or
make any such reports or disclosures to the Regulators. The Participant is not
required to notify the Company that the Participant has engaged in such
communications with the Regulators.


If the Participant primarily provides services in California, subsection (iii)
above shall not apply to the Participant and subsection (v) above shall apply to
the Participant only to the extent that the Participant uses or discloses
confidential information of the Company or any of its Subsidiaries in performing
such Proscribed Activity and to the extent permitted by applicable law.


(i)
“Proscribed Period” means the period beginning on the date of termination of
Participant’s






--------------------------------------------------------------------------------





employment and ending on the later of (i) the one year anniversary of such
termination date or (ii) if the Participant is entitled to severance benefits in
the form of salary continuation, the date on which salary continuation is no
longer payable to the Participant.


(j)
“Retirement” means termination of employment for any reason (other than for
Cause or by reason of death or Disability) upon or following attainment of age
55 and completion of 10 years of service, or upon or following attainment of age
65 without regard to years of service; provided that, Retirement shall not be
deemed to occur unless such termination of service constitutes a separation from
service, as defined by Section 409A of the Code.



(k)
“ROC Accrual Percentage” means the percentage of the PBRSRs that accrues at the
end of each ROC Performance Period pursuant to Section 2 based on the Company's
ROC.



(l)
“ROC Accrued PBRSRs” means, for each ROC Performance Period, the ROC Accrual
Percentage for each ROC Performance Period times one-third of the ROC PBRSR
Award.



(m)
“ROC PBRSR Award” means fifty percent (50%) of the number of PBRSRs awarded as
specified in the Notification.



(n)
“ROC Performance Period” means the First ROC Performance Period, the Second ROC
Performance Period, or the Third ROC Performance Period, as applicable.



(o)
“Rolling Total Shareholder Return” means, for each of the ten (10) consecutive
trading days immediately preceding the first day of the applicable TSR
Performance Period, the percentage change from (i) the closing stock price on
such trading date to (ii) the closing stock price on the corresponding trading
date in the last ten (10) consecutive trading days of the applicable TSR
Performance Period, assuming reinvestment of dividends on the ex-dividend date.



(p)
“Second ROC Performance Period” means the period from January 1, 2017 through
December 31, 2017.



(q)
“Second TSR Performance Period” means the period from January 1, 2016 through
December 31, 2017.



(r)
“Third ROC Performance Period” means the period from January 1, 2018 through
December 31, 2018.



(s)
“Third TSR Performance Period” means the period from January 1, 2016 through
December 31, 2018.



(t)
“Three-Year Performance Period” means the period from January 1, 2016 through
December 31, 2018.



(u)
“Total Shareholder Return” means, for each TSR Performance Period, the sum of
the ten (10) Rolling Total Shareholder Return calculations for the applicable
TSR Performance Period, divided by ten (10).



(v)
“TSR Accrual Percentage” means the percentage of the PBRSRs that accrues at the
end of each TSR Performance Period pursuant to Section 2 based on the Company’s
TSR Rank.



(w)
“TSR Accrued PBRSRs” means, for each TSR Performance Period, the TSR Accrual
Percentage for each TSR Performance Period times one-third of the TSR PBRSR
Award.



(x)
“TSR PBRSR Award” means fifty percent (50%) of the number of PBRSRs awarded as
specified in the Notification.






--------------------------------------------------------------------------------







(y)
“TSR Performance Period” means the First TSR Performance Period, the Second TSR
Performance Period, or the Third TSR Performance Period, as applicable.

  
13.
Other Benefits. No amount accrued or paid under the PBRSRs shall be deemed
compensation for purposes of computing a Participant’s benefits under any
retirement plan of the Company or its Subsidiaries, nor affect any benefits
under any other benefit plan now or subsequently in effect under which the
availability or amount of benefits is related to the Participant’s level of
compensation.








--------------------------------------------------------------------------------





Exhibit A


ARKANSAS BEST CORP
AVIS BUDGET GROUP INC
C. H. ROBINSON WORLDWIDE INC
CELADON GROUP INC
CSX CORPORATION
EXPEDITORS INTERNATIONAL OF WASHINGTON, INC
FEDEX CORPORATION
FORWARD AIR CORP
GATX CORPORATION
HERTZ GLOBAL HOLDINGS INC
HUB GROUP INC
J.B. HUNT TRANSPORT SERVICES INC
KNIGHT TRANSPORTATION INC
LANDSTAR SYSTEM INC
NAVISTAR INTERNATIONAL CORP
OLD DOMINION FREIGHT LINE INC.
PACCAR INC
RUSH ENTERPRISES INC
SAIA INC
SWIFT TRANSPORTATION CO
TAL INTERNATIONAL GROUP INC
TRINITY INDUSTRIES
U-HAUL
UNITED PARCEL SERVICE INC
UNIVERSAL TRUCKLOAD SERVICES INC
WERNER ENTERPRISES INC














